Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/837,644 filed 4/01/16.  This Office action is in response to the preliminary amendment filed 9/25/20.  Claims 17-31 are pending.  Claims 1-16 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The two information disclosure statements (IDS) submitted on 9/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

The disclosure is objected to because of the following informalities: at line 6 of paragraph [0044] “couple” should read - - coupled - -.  
Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front couplers [at least claim 17] and the pad [claim 21] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The specification indicates the couplers are bolts 118 and only rear couplers are shown [figure 4].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “quick-fit” used throughout the claims is a relative term which renders the claims indefinite. The term “quick-fit” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary 
	Lines 9-11 of claim 17 recite “each adjustment aperture aligning with each of the first and second rear adjustment channels and the first and second front adjustment channels”.  This is not correct as described and understood.  As understood from the description and figures each adjustment aperture aligns with one of the first and second rear adjustment channels and the first and second front adjustment channels, not with “each of”.
	Similarly, claims 23 and 28 recite “each adjustment aperture aligning with the one or more adjustment channels”.  It is not clear how each adjustment aperture can align with more than one channel?


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-31 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0183049 to Hight.
Note in particular figure 13.  Base 23 attaches to bicycle and includes adjustment channels which receive couplers/bolts 25a/b which pass through apertures in quick-release adapter 38 which has apertures which the bolts 25a/b pass through.  Saddle 42 .

Claims 26-31 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.2012/0181824 to Hsu et al.
Hsu provides a clamping mechanism 120 between a saddle 10 and base 110.  The clamping mechanism is considered to meet the limitation of a “quick-fit adapter” as best understood.  
With respect to claim 27 element 140 is considered to meet the limitation of a locking tab.
With respect to claims 28-30, portion 124 includes apertures aligned with channels in the base for locking screws 132/134.

Claims 26, 27 and 29-31 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0308071 to Darley.
Quick-fit adapter 100 is interposed between a saddle 200 and a base 300 to removably couple the saddle to the saddle to the base.
The cam lock 104 is considered to meet the limitation of a locking tab [cl.27].
The apertures which clamping bolt 102 pass or through which the bolt of the cam lock 104 pass though are considered to meet the limitations of locking apertures [cl.29].  The 


Claims 17-20 appear to contain allowable subject matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636